PER CURIAM:
Appellant received the mandatory minimum sentence of 36 months’ incarceration prescribed by 8 U.S.C. § 1324(a)(2)(B)(ii), attempting to bring an alien into the United States for financial gain. He now appeals his sentence, contending that the district court erred in enhancing his offense level on the ground that he committed the offense while on supervised release.
The Guidelines sentence range the court found called for a prison term of 15-21 months. That range was inapplicable, however, because the mandatory minimum sentence the court was required to impose exceeded the sentence range. See U.S.S.G. § 5Gl.l(b) Therefore, even if we were to agree with appellant—that the court erred in enhancing his offense level—the error was harmless.
AFFIRMED.